Exhibit 10.1

Subscription Agreement

THE SECURITIES REFERRED TO HEREIN AND THE SHARES OF COMMON STOCK, IF ANY,
ISSUABLE UPON CONVERSION OF THE SECURITIES HAVE NOT BEEN AND WILL NOT BE
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
JURISDICTION, NOR HAS THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR
ANY OTHER FEDERAL OR STATE REGULATORY AUTHORITY OR THE REGULATORY AUTHORITY OF
ANY OTHER JURISDICTION PASSED ON OR ENDORSED THE MERITS OF THE PLACEMENT OR THE
ACCURACY OR ADEQUACY OF THE PRIVATE PLACEMENT DOCUMENTS (AS DEFINED BELOW). ANY
REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

THE PURCHASE OF THE SECURITIES INVOLVES A HIGH DEGREE OF RISK AND SHOULD BE
CONSIDERED ONLY BY PERSONS WHO CAN BEAR THE RISK OF THE LOSS OF THEIR ENTIRE
INVESTMENT.

Conceptus, Inc.

331 East Evelyn Avenue

Mountain View, CA 94041

Ladies and Gentlemen:

The undersigned understands that CONCEPTUS, INC., a Delaware corporation (the
“Company”), intends to place its new 5.00% Convertible Senior Notes due 2031
(the “Securities”) through a private exchange for the Company’s outstanding
2.25% Convertible Senior Notes due 2027 (the “Old Notes”). The Company reserves
the right to increase or decrease the aggregate principal amount of Old Notes
and Securities to be exchanged pursuant to such placement. This private exchange
placement is made pursuant to the Preliminary Private Placement Circular, dated
December 14, 2011, the Pricing Circular, dated December 20, 2011 and the Final
Private Placement Circular, dated December 20, 2011 (collectively, the “Private
Placement Documents”), all as more particularly described and set forth in the
Private Placement Documents. The undersigned further understands that the
private exchange placement is being made without registration of the Securities
under the Securities Act, or any securities law of any state of the United
States or of any other jurisdiction, and is being made only to holders of the
Old Notes who are both “accredited investors” (as defined in Rule 501 of
Regulation D under the Securities Act) and “qualified institutional buyers” (as
defined in Rule 144A under the Securities Act) in reliance on a private
placement exemption from registration under the Securities Act.



--------------------------------------------------------------------------------

1. Subscription. Subject to the terms and conditions hereof and the provisions
of the Private Placement Documents, the undersigned hereby irrevocably
subscribes for the aggregate principal amount of Securities set forth on the
signature page hereto in exchange for the aggregate principal amount of the Old
Notes set forth on the signature page hereto, which exchange shall occur in
accordance with the procedures described in Section 4 hereof. The undersigned
acknowledges that the Securities will be subject to restrictions on transfer as
set forth in this subscription agreement (the “Subscription Agreement”).

2. Acceptance of Subscription and Issuance of Securities. It is understood and
agreed that the Company shall have the sole right, at its complete discretion,
to accept or reject this subscription, in whole or in part, for any reason and
that the same shall be deemed to be accepted by the Company only when it is
signed by a duly authorized officer of the Company and delivered to the
undersigned at the Closing referred to in Section 3 hereof. Subscriptions need
not be accepted in the order received, and the Securities may be allocated among
subscribers in a manner determined by the Company in its sole discretion.
Notwithstanding anything in this Subscription Agreement to the contrary, the
Company shall have no obligation to issue any of the Securities to any person
who is a resident of a jurisdiction in which the issuance of Securities to such
person would constitute a violation of the securities, “blue sky” or other
similar laws of such jurisdiction (collectively referred to as the “State
Securities Laws”).

The undersigned acknowledges the Company intends to pay Goldman, Sachs & Co.
(the “Placement Agent”) a fee in respect of the exchange of Old Notes for the
Securities pursuant to the private exchange placement.

3. The Closing. The closing of the purchase and sale of the Securities (the
“Closing”) shall take place at the offices of Latham & Watkins LLP at 10 a.m.
New York time on December 23, 2011, or at such other time and place as the
Company may designate by notice to the undersigned.

4. Exchange of Securities. Subject to and effective upon the acceptance by the
Company of this Subscription Agreement, the undersigned hereby sells, assigns
and transfers to, or upon the order of, the Company, all right, title and
interest in of such portion of the Old Notes as are accepted by the Company
herewith, waives any and all other rights with respect to such accepted Old
Notes, and releases and discharges the Company from any and all claims the
undersigned may now have, or may have in the future, arising out of, or related
to, the Old Notes, including, without limitation, any claims arising from any
existing or past defaults, or any claims that the undersigned is entitled to
receive additional interest with respect to the Old Notes (other than the right
to receive any accrued and unpaid interest up to, but excluding, the Closing
Date).

The Depository Trust Company (“DTC”), will act as securities depository for the
Securities. On or prior to 12:00 p.m. New York City time on the business day

 

2



--------------------------------------------------------------------------------

immediately preceding the Closing Date, the undersigned agrees to direct the
eligible DTC participant through which the undersigned holds a beneficial
interest in the Old Notes to (i) submit a withdrawal instruction through DTC’s
Deposits and Withdrawal at Custodian (“DWAC”) program to Wells Fargo Bank,
National Association, acting as trustee of the Old Notes (the “Old Notes
Trustee”) for the aggregate principal amount of the Old Notes accepted by the
Company (the “DWAC Withdrawal”) and (ii) submit a deposit instruction through
DTC’s DWAC program to Wells Fargo Bank, National Association, acting as trustee
of the Securities (the “Securities Trustee”) for the aggregate principal amount
of the Securities accepted by the Company (the “DWAC Deposit”), or comply with
such other settlement procedures mutually agreed in writing by the undersigned,
the Company and the Securities Trustee.

On the Closing Date, subject to satisfaction of the conditions precedent
specified in the Placement Agency Agreement, dated December 14, 2011 between the
Company and the Placement Agent, and prior receipt of the DWAC Withdrawal
conforming with the aggregate principal amount of the Old Notes accepted by the
Company pursuant to this Subscription Agreement, the Company hereby agrees to
(i) transfer by wire of immediately available funds all accrued and unpaid
interest on the Old Notes accepted by the Company pursuant to this Subscription
Agreement, to the account of the undersigned at a bank in the United States of
America provided by the undersigned as Exhibit A to this Subscription Agreement;
and (ii) direct the Securities Trustee to accept the DWAC Deposit conforming
with the aggregate principal amount of the Securities accepted by the Company
pursuant to this Subscription Agreement (or comply with such other settlement
procedures mutually agreed in writing by the undersigned, the Company and the
Securities Trustee). If the Old Notes Trustee or Securities Trustee is unable to
locate the DWAC Withdrawal or DWAC Deposit or the DWAC Withdrawal or DWAC
Deposit does not conform with the Old Notes or the Securities, respectively,
accepted by the Company, the Company will promptly notify the undersigned.

All questions as to the form of all documents and the validity and acceptance of
the Old Notes and the Securities will be determined by the Company, in its sole
discretion, which determination shall be final and binding.

All authority herein conferred or agreed to be conferred in this Subscription
Agreement shall survive the dissolution of the undersigned and any
representation, warranty, undertaking and obligation of the undersigned
hereunder shall be binding upon the trustees in bankruptcy, legal
representatives, successors and assigns of the undersigned.

5. Representations and Warranties of the Company. As of the Closing, the Company
represents and warrants that:

(a) The Company is duly formed and validly existing under the laws of the State
of Delaware, with full power and authority to conduct its business as it is
currently

 

3



--------------------------------------------------------------------------------

being conducted and to own its assets; and has secured any other authorizations,
approvals, permits and orders required by law for the conduct by the Company of
its business as it is currently being conducted.

(b) The Securities have been duly authorized and, when issued, delivered and
paid for in the manner set forth in this Subscription Agreement, will be validly
issued, will constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws affecting creditors’
rights generally or by equitable principles relating to enforceability,
including principles of commercial reasonableness, good faith and fair dealing,
regardless of whether enforcement is sought in a proceeding at law or in equity,
and will be entitled to the benefits of the indenture to be dated as of
December 23, 2011 between the Company and the Securities Trustee (the “New
Indenture”); and the Securities will conform in all material respects to the
description thereof set forth in the Private Placement Documents in all material
respects.

(c) The New Indenture has been duly authorized by the Company and, when duly
authorized, executed and delivered in accordance with its terms by the
Securities Trustee, will constitute a valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws affecting creditors’
rights generally or by equitable principles relating to enforceability,
including principles of commercial reasonableness, good faith and fair dealing,
regardless of whether enforcement is sought in a proceeding at law or in equity;
and the New Indenture will conform to the description thereof contained in the
Preliminary Private Placement Documents in all material respects.

(d) Upon issuance and delivery of the Securities pursuant to the this
Subscription Agreement, the Securities will be convertible at the option of the
holders thereof into shares of the Company’s common stock, par value $0.003 per
share ( the “Common Stock”) in accordance with the terms of the Securities. The
Company has reserved a sufficient number of shares of Common Stock for issuance
upon conversion of the Securities and when such shares of Common Stock are
issued upon conversion of the Securities in accordance with the terms of the
Securities and the New Indenture, they will be validly issued, fully paid and
non-assessable, and the issuance of such shares of Common Stock will not be
subject to any preemptive or similar rights.

(e) The private exchange placement as described in the Private Placement
Documents and the issuance of the Securities pursuant to this Subscription
Agreement are exempt from the registration requirements of the Securities Act
and it is not necessary to qualify the New Indenture under the Trust Indenture
Act of 1939, as amended.

 

4



--------------------------------------------------------------------------------

6. Representations and Warranties of the Undersigned. The undersigned hereby
represents and warrants to and covenants with the Company that:

(a) General.

(i) The undersigned has full power and authority to exchange, sell, assign and
transfer the Old Notes exchanged hereby and to enter into this Subscription
Agreement and perform all obligations required to be performed by the
undersigned hereunder.

(ii) When the Old Notes are accepted for exchange the Company will acquire good,
marketable and unencumbered title thereto, free and clear of all liens,
restrictions, charges and encumbrances, and that the Old Notes exchanged hereby
are not subject to any adverse claims, rights or proxies.

(iii) The undersigned is not directly, or indirectly through one or more
intermediaries, controlling or controlled by, or under direct or indirect common
control with, the Company.

(iv) The undersigned will, upon request, execute and deliver any additional
documents deemed by the Company or the Securities Trustee to be necessary or
desirable to complete the exchange, assignment and transfer of the Old Notes
exchanged hereby.

(v) The exchange as described in the Private Placement Documents will not
contravene any law, rule or regulation binding on the undersigned or any
investment guideline or restriction applicable to the undersigned.

(vi) The undersigned is a resident of the state set forth on the signature page
hereto and is not acquiring the Securities as a nominee or agent or otherwise
for any other person.

(vii) The undersigned will comply with all applicable laws and regulations in
effect in any jurisdiction in which the undersigned purchases or sells
Securities and obtain any consent, approval or permission required for such
purchases or sales under the laws and regulations of any jurisdiction to which
the undersigned is subject or in which the undersigned makes such purchases or
sales, and the Company shall have no responsibility therefor.

(b) Information Concerning the Company.

(i) The undersigned has received a copy of the Private Placement Documents. The
undersigned has not been furnished any offering literature other than the
Private Placement Documents. The undersigned acknowledges that no person has
been authorized to give any information or to make any representation concerning
the

 

5



--------------------------------------------------------------------------------

Company or the Securities or the shares of Common Stock issuable upon conversion
of the Securities, if any, other than as contained in the Private Placement
Documents and information given by the Company’s duly authorized officers and
employees in connection with the undersigned’s examination of the Company and
the terms of the private exchange placement and the Securities, and the Company
does not, and the Placement Agent, does not, take any responsibility for, and
neither the Company nor the Placement Agent can provide any assurance as to the
reliability of, any other information that others may provide to the
undersigned.

(ii) The undersigned understands and accepts that the purchase of the Securities
involves various risks, including the risks outlined in the Private Placement
Documents and in this Subscription Agreement. The undersigned represents that it
is able to bear any loss associated with an investment in the Securities.

(iii) The undersigned confirms that it is not relying on any communication
(written or oral) of the Company, the Placement Agent or any of their
affiliates, as investment advice or as a recommendation to purchase the
Securities. It is understood that information and explanations related to the
terms and conditions of the Securities provided in the Private Placement
Documents or otherwise by the Company or any of its affiliates shall not be
considered investment advice or a recommendation to purchase the Securities, and
that neither the Company nor any of its affiliates is acting or has acted as an
advisor to the undersigned in deciding to invest in the Securities. The
undersigned acknowledges that neither the Company nor any of its affiliates has
made any representation regarding the proper characterization of the Securities
for purposes of determining the undersigned’s authority to invest in the
Securities.

(iv) The undersigned is familiar with the business and financial condition and
operations of the Company, all as generally described in the Private Placement
Documents, and has conducted its own investigation of the Company and the terms
of the Securities. The undersigned has had access to the Securities and Exchange
Commission filings of the Company and such other information concerning the
Company and the Securities as it deems necessary to enable it to make an
informed investment decision concerning the purchase of the Old Notes for the
Securities.

(v) The undersigned has been offered the opportunity to ask questions of the
Company and received answers thereto, as it deems necessary to enable it to make
an informed investment decision concerning the exchange of the Old Notes for the
Securities.

(vi) The undersigned understands that, unless the undersigned notifies the
Company in writing to the contrary at or before the Closing, each of the
undersigned’s representations and warranties contained in this Subscription
Agreement will be deemed to have been reaffirmed and confirmed as of the
Closing, taking into account all information received by the undersigned.

 

6



--------------------------------------------------------------------------------

(vii) The undersigned acknowledges that the Company has the right in its sole
and absolute discretion to abandon this private placement at any time prior to
the completion of the private exchange placement. This Subscription Agreement
shall thereafter have no force or effect and the Company shall return the
previously paid subscription price of the Securities, without interest thereon,
to the undersigned.

(viii) The undersigned understands that no federal or state agency has passed
upon the merits or risks of an investment in the Securities or made any finding
or determination concerning the fairness or advisability of this investment.

(c) Non-reliance.

(i) The undersigned represents that it is not relying on (and will not at any
time rely on) any communication (written or oral) of the Company, as investment
advice or as a recommendation to purchase the Securities, it being understood
that information and explanations related to the terms and conditions of the
Securities and the other transaction documents that are described in the Private
Placement Documents shall not be considered investment advice or a
recommendation to purchase the Securities.

(ii) The undersigned confirms that the Company has not (A) given any guarantee
or representation as to the potential success, return, effect or benefit (either
legal, regulatory, tax, financial, accounting or otherwise) of an of investment
in the Securities or (B) made any representation to the undersigned regarding
the legality of an investment in the Securities under applicable legal
investment or similar laws or regulations. In deciding to purchase the
Securities, the undersigned is not relying on the advice or recommendations of
the Company and the undersigned has made its own independent decision that the
investment in the Securities is suitable and appropriate for the undersigned.

(d) Status of Undersigned.

(i) The undersigned has such knowledge, skill and experience in business,
financial and investment matters that the undersigned is capable of evaluating
the merits and risks of an investment in the Securities. With the assistance of
the undersigned’s own professional advisors, to the extent that the undersigned
has deemed appropriate, the undersigned has made its own legal, tax, accounting
and financial evaluation of the merits and risks of an investment in the
Securities and the consequences of this Subscription Agreement. The undersigned
has considered the suitability of the Securities as an investment in light of
its own circumstances and financial condition and the undersigned is able to
bear the risks associated with an investment in the Securities and its authority
to invest in the Securities.

(ii) The undersigned is an “accredited investor” as defined in Rule 501(a) under
the Securities Act and it and any account for which it is acting is a

 

7



--------------------------------------------------------------------------------

“qualified institutional buyer” as defined in Rule 144A under the Securities
Act. The undersigned agrees to furnish any additional information requested by
the Company or any of its affiliates to assure compliance with applicable U.S.
federal and state securities laws in connection with the exchange of the Old
Notes for the Securities.

(e) Restrictions on Transfer or Sale of Securities. As applies to the
undersigned:

(i) The undersigned is acquiring the Securities solely for the undersigned’s own
beneficial account, for investment purposes, and not with a view to, or for
resale in connection with, any distribution of the Securities. The undersigned
understands that the Securities have not been registered under the Securities
Act or any State Securities Laws by reason of specific exemptions under the
provisions thereof which depend in part upon the investment intent of the
undersigned and of the other representations made by the undersigned in this
Subscription Agreement. The undersigned understands that the Company is relying
upon the representations and agreements contained in this Subscription Agreement
(and any supplemental information) for the purpose of determining whether this
transaction meets the requirements for such exemptions.

(ii) The undersigned understands that the Securities and the shares of Common
Stock issuable upon conversion, if any, are “restricted securities” under
applicable federal securities laws and that the Securities Act and the rules of
the U.S. Securities and Exchange Commission (the “Commission”) provide in
substance that the undersigned may dispose of the Securities or the shares of
Common Stock issuable upon conversion thereof only pursuant to an effective
registration statement under the Securities Act or an exemption therefrom, and
the undersigned understands that the Company has no obligation or intention to
register any of the Securities or any shares of Common Stock issuable upon
conversion thereof, or to take action so as to permit sales pursuant to the
Securities Act or the applicable securities laws of any other jurisdiction.
Accordingly, the undersigned understands that under the Commission’s rules, the
undersigned may dispose of the Securities principally only in “private
placements” which are exempt from registration under the Securities Act, in
which event the transferee will acquire “restricted securities” subject to the
same limitations as in the hands of the undersigned. Consequently, the
undersigned understands that the undersigned may have to bear the economic risks
of the investment in the Securities for an indefinite period of time.

(iii) The undersigned agrees: (A) that the undersigned will not sell, assign,
pledge, give, transfer or otherwise dispose of the Securities, any shares of
Common Stock or any interest therein, or make any offer or attempt to do any of
the foregoing, except in a transaction registered under the Securities Act and
all applicable State Securities Laws, or in a transaction which is exempt from
the registration provisions of the Securities Act and all applicable State
Securities Laws; (B) that the certificates

 

8



--------------------------------------------------------------------------------

representing the Securities will bear a legend making reference to the foregoing
restrictions; and (C) that the Company and its affiliates shall not be required
to give effect to any purported transfer of such Securities except upon
compliance with the foregoing restrictions.

(iv) The undersigned acknowledges that neither the Company nor any other person
offered to sell or exchange the Securities to it by means of any form of general
solicitation or advertising, including but not limited to: (A) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio or
(B) any seminar or meeting whose attendees were invited by any general
solicitation or general advertising.

(v) The undersigned acknowledges that the terms of the private exchange
placement have been mutually negotiated between the undersigned and the Company.

7. Conditions to Obligations of the Undersigned and the Company. The obligations
of the undersigned to deliver the Old Notes in exchange for the Securities
specified on the signature page hereto and of the Company to deliver the
Securities are subject to the satisfaction at or prior to the Closing of the
following conditions precedent: the representations and warranties of the
Company contained in Section 5 hereof and of the undersigned contained in
Section 6 hereof shall be true and correct as of the Closing in all respects
with the same effect as though such representations and warranties had been made
as of the Closing.

8. Obligations Irrevocable. The obligations of the undersigned shall be
irrevocable.

9. Legend. The certificates representing the Securities sold pursuant to this
Subscription Agreement will be imprinted with a legend in substantially the
following form:

“THIS SECURITY AND THE SHARES OF COMMON STOCK, IF ANY, ISSUABLE UPON CONVERSION
OF THIS SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS
ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

(1) REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT; AND

 

9



--------------------------------------------------------------------------------

(2) AGREES FOR THE BENEFIT OF THE COMPANY THAT IT WILL NOT OFFER, SELL, PLEDGE
OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL INTEREST HEREIN PRIOR TO
THE DATE THAT IS THE LATER OF (X) ONE YEAR AFTER THE LAST ORIGINAL ISSUE DATE
HEREOF OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY SUCCESSOR PROVISION THERETO AND (Y) SUCH LATER DATE, IF
ANY, AS MAY BE REQUIRED BY APPLICABLE LAW, EXCEPT:

(A) TO CONCEPTUS, INC. (THE “COMPANY”) OR ANY SUBSIDIARY THEREOF, OR

(B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT; OR

(C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT; OR

(D) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH (2)(D) ABOVE, THE
COMPANY AND THE TRUSTEE RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL
OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED IN
ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH
THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS
MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT.”

10. Waiver, Amendment. Neither this Subscription Agreement nor any provisions
hereof shall be modified, changed, discharged or terminated except by an
instrument in writing, signed by the party against whom any waiver, change,
discharge or termination is sought.

11. Assignability. Neither this Subscription Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by either the Company or the undersigned without the prior written
consent of the other party.

12. Taxation. The undersigned acknowledges that either (i) the Company must be
provided with a correct taxpayer identification number (“TIN”), generally a
person’s

 

10



--------------------------------------------------------------------------------

social security or federal employer identification number and certain other
information on Internal Revenue Service (“IRS”) Form W-9, which is provided
herein, and a certification, under penalty of perjury, that such TIN is correct,
that the undersigned is not subject to backup withholding and that the
undersigned is a United States person, or (ii) another basis for exemption from
backup withholding must be established.

13. Waiver of Jury Trial. THE UNDERSIGNED IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF THE
TRANSACTIONS CONTEMPLATED BY THIS SUBSCRIPTION AGREEMENT.

14. Submission to Jurisdiction. With respect to any suit, action or proceeding
relating to any offers, purchases or sales of the Securities by the undersigned
(“Proceedings”), the undersigned irrevocably submits to the jurisdiction of the
federal or state courts located in the Borough of Manhattan in New York City,
which submission shall be exclusive unless none of such courts has lawful
jurisdiction over such Proceedings.

15. Governing Law. This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

16. Section and Other Headings. The section and other headings contained in this
Subscription Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Subscription Agreement.

17. Counterparts. This Subscription Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement.

18. Notices. All notices and other communications to the Company provided for
herein shall be in writing and shall be deemed to have been duly given if
delivered personally or sent by registered or certified mail, return receipt
requested, postage prepaid to the following addresses, or in the case of the
undersigned, the address provided on the signature page below, (or such other
address as either party shall have specified by notice in writing to the other):

 

If to the Company:    Conceptus, Inc.       331 E Evelyn Avenue       Mountain
View, CA 94041       Facsimile: 650. 962.5107       E-mail:
julie_brooks@conceptus.com       Attention: General Counsel    with a copy to:
   Latham & Watkins LLP       140 Scott Drive       Menlo Park, CA 94025      
Facsimile: 650.463.3087       E-mail: robert.phillips@lw.com       Attention:
Robert Phillips   

 

11



--------------------------------------------------------------------------------

19. Binding Effect. The provisions of this Subscription Agreement shall be
binding upon and accrue to the benefit of the parties hereto and their
respective heirs, legal representatives, successors and assigns.

20. Survival. All representations, warranties and covenants contained in this
Subscription Agreement shall survive (i) the acceptance of the subscription by
the Company, (ii) changes in the transactions, documents and instruments
described in the Private Placement Documents which are not material or which are
to the benefit of the undersigned and (iii) the death or disability of the
undersigned.

21. Notification of Changes. The undersigned hereby covenants and agrees to
notify the Company upon the occurrence of any event prior to the closing of the
purchase of the Securities pursuant to this Subscription Agreement which would
cause any representation, warranty, or covenant of the undersigned contained in
this Subscription Agreement to be false or incorrect.

22. Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.

[SIGNATURE PAGE FOLLOWS]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement
this              of December, 2011.

 

Holder:

 

Legal Name of Entity By  

 

Name: Title: Address:

Telephone:

 

State/Country of Domicile or Formation:

 

Name of Holder’s Broker/DTC Participant:

 

DTC Participant No.                                                  

 

Securities to Be Acquired    Exchange Rate for Each $1,000 Principal Amount of
the Securities     $             aggregate principal amount of the Securities   
$             principal amount of Old Notes to be exchanged for each $1,000
principal amount of the Securities

 

13



--------------------------------------------------------------------------------

The offer to exchange Old Notes for the Securities as set forth above is
confirmed and accepted by the Company as to $             aggregate principal
amount of the Securities.

 

CONCEPTUS, INC. By                             
                                    Name:

Title:



--------------------------------------------------------------------------------

COVER SHEET WITH SUBSCRIPTION INSTRUCTIONS

Enclosed herewith are the documents necessary to subscribe for $            
aggregate principal amount of 5.00% Convertible Senior Notes due 2031 (the
“Securities”) of CONCEPTUS, INC., a Delaware corporation (the “Company”). The
Securities are being placed to qualified investors pursuant to the Preliminary
Private Placement Circular, dated December 14, 2011, the Pricing Circular, dated
December 20, 2011 and the Final Private Placement Circular, dated December 20,
2011 (collectively, the “Private Placement Documents”). Set forth herein are
instructions for the execution of the enclosed documents.

A. Instructions.

Each person considering subscribing for Securities should review the following
instructions:

 

  •  

Wire Instructions: Attach wire instructions for the payment of accrued and
unpaid interest on the Old Notes as Exhibit A.

 

  •  

Tax Compliance: Complete the IRS Form W-9 attached hereto as Exhibit B or other
certification forms, as applicable.

 

  •  

Subscription Agreement: Two copies of the Subscription Agreement must be
completed, executed and delivered to the Company at the address set forth below.
The Company will execute both copies of the Subscription Agreement and return
one copy to you for your records. The Company shall have the right to accept or
reject any subscription, in whole or in part in its sole discretion. An
acknowledgment of the acceptance of your subscription for the Securities
subscribed will be returned to you promptly after acceptance.

 

  Conceptus, Inc.    

331 E Evelyn Avenue

   

Mountain View, CA 94041

   

Facsimile:(650) 691-4724

   

E-mail:greg_lichtwardt@conceptus.com

   

Attention: Gregory Lichtwardt

 

 

  •  

Delivery Instructions: On or prior to 12:00 p.m. New York City time on
December 22, 2011 submit (i) a withdrawal instruction through DTC’s DWAC program
to Wells Fargo Bank, National Association (DTC Participant Number: 2027), acting
as trustee of the Old Notes for the aggregate principal amount of the Old Notes
(CUSIP: 206016AA5) accepted by the Company and (ii) submit a deposit instruction
through DTC’s DWAC program to Wells Fargo Bank, National Association, acting as
trustee of the Securities for the aggregate principal amount of the

 

2



--------------------------------------------------------------------------------

Securities (CUSIP: 206016AB3), or comply with such other settlement procedures
mutually agreed in writing by the undersigned, the Company and the Securities
Trustee.

 

3



--------------------------------------------------------------------------------

Exhibit A

Payment Instructions to Be Provided by the Undersigned.



--------------------------------------------------------------------------------

Exhibit B

Circular 230 Notice

TO COMPLY WITH INTERNAL REVENUE SERVICE CIRCULAR 230, YOU ARE HEREBY NOTIFIED
THAT: (A) THIS DISCUSSION IS NOT INTENDED OR WRITTEN BY US TO BE USED, AND
CANNOT BE USED BY ANY TAXPAYER, FOR THE PURPOSE OF AVOIDING PENALTIES THAT MAY
BE IMPOSED ON THE TAXPAYER UNDER THE CODE (AS DEFINED BELOW); (B) THIS
DISCUSSION IS WRITTEN TO SUPPORT THE PROMOTION OR MARKETING OF THE TRANSACTIONS
OR MATTERS ADDRESSED HEREIN; AND (C) A TAXPAYER SHOULD SEEK ADVICE BASED ON THE
TAXPAYER’S PARTICULAR CIRCUMSTANCES FROM AN INDEPENDENT TAX ADVISOR.

Under U.S. federal income tax law, a holder who exchanges Old Notes for
Securities generally must provide such holder’s correct TIN on IRS Form W-9
below or otherwise establish a basis for exemption from backup withholding. A
TIN is generally an individual holder’s social security number or a holder’s
employer identification number. If the correct TIN is not provided, the holder
may be subject to a $50 penalty imposed by the IRS. In addition, certain
payments made to holders may be subject to U.S. backup withholding tax
(currently set at 28% of the payment). If a holder is required to provide a TIN
but does not have the TIN, the holder should consult its tax advisor regarding
how to obtain a TIN. Certain holders are not subject to these backup withholding
and reporting requirements. Non-U.S. Holders (as defined in the Final Private
Placement Circular) must establish their status as exempt recipients from backup
withholding and can do so by submitting a properly completed IRS Form W-8
(available from the Company), signed, under penalties of perjury, attesting to
such holder’s exempt foreign status. U.S. backup withholding is not an
additional tax. Rather, the U.S. federal income tax liability of persons subject
to backup withholding will be reduced by the amount of tax withheld. If
withholding results in an overpayment of taxes, a refund may be obtained
provided that the required information is timely furnished to the IRS. Holders
are urged to consult their tax advisors regarding how to complete the
appropriate forms and to determine whether they are exempt from backup
withholding or other withholding taxes.